REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record includes Wodetzki et al. (Wodetzki), US Patent Application Publication No. US 2018/0268506, Yu et al. (Yu), US Patent Application Publication No. US 2014/0052575, Carlson et al. (Carlson), US Patent Application Publication No. US 2018/0253409, Vukich et al. (Vukich), US Patent No. 10,482,554, Boyce et al. (Boyce), US Patent Application Publication No. US 2019/0266196, and Redniss, US Patent Application Publication No. US 2016/0269453.  They are all from IDS filed on 07/06/2021.

	Wodetzki discloses a method of machine representation and tracking of contract terms over the lifetime of a contract including a step of defining an object modeling having object model components, which are associated with other object model components where the object model components have object model component types (Abstract).  Wodetzki further discloses evaluating words of each contract document to identify whether the words (terms) contain one or more core attributes pertaining to details of the contract, linking the identified core attributes and the words of each contract document to and applicable objects of the object model, determining prevailing terms of the contract by evaluating all child contract transaction objects and the data contained therein to build a single set of terms for storage in the contract object and updating the single set of terms as those terms are modified by active (paragraph [0008]).  Wodetzki further discloses storing of the prevailing terms in the contract object comprises the step of storing the prevailing terms in contract object in a triple store format (paragraph [0014]).  Wodetzki further discloses a platform that combines automated contract analysis and automated contracting processes allows a party to easily create high quality, low risk documents (paragraph [0059]).  Wodetzki further discloses machine analysis of contractual outcomes can be used to derive negotiation patterns, and to apply those patterns into templates and rule-sets for automated drafting, wherein the template based drafting platform includes a set of drafting rules that re processed by assessing various input facts and using the template rules to generate a draft contract without expert intervention (paragraph [0059]).  

	Yu discloses a method for automatically generating an electronic contract with variable terms comprising: establishing an electronic contract metadata model, establishing an electronic contract terms library, a rule library of subject matters and terms a term rule checker, generating an electronic contract template according to the electronic contract metadata model and the optional terms and required terms in the electronic contract terms library, receiving order parameters input by a user and writing the order parameters into the electronic contract template, checking an applicability of terms in the electronic contract template with the written order parameters by the term rule checker according to the rule library of subject matters and terms, and generating an electronic contract when the checking succeeds (Abstract).

Carlson discloses systems for identifying, modifying and reconciling information contained in a document or a contract, wherein the document may be lined to one or more source data formats, which are maintained as the document is modified by one or more users overtime (Abstract, paragraph [0046]).  Carlson further discloses associating information contained in a document/contract with source data, wherein the document/contract comprises multiple clauses, terms and conditions, and the document/contract is displayed to a user on a graphical user interface (GUI), and the user is presented with a pop-over user interface for selecting the appropriate object and/or field corresponding to a data source, for example, mapping data corresponding to a contract field and/or clause (paragraph [0048]).  Carlson further discloses reconciliation may occur by the user with the ability to compare and automatically identify or call out certain differences to be reconciled, including differences between terms in the document/contract and one or more data sources, or between documents/contracts of a related or similar nature, for example, a particular term may have been modified by a user during a portion of the negotiation, but in other parts of the document that same term is not modified, or compare changes made between versions of the document/contract, and thus, the reconciliation process is for generating a final contract (paragraph [0060]).  
Vukich discloses providing a digital negotiation platform that programmatically negotiates agreements, wherein the digital negotiation platform may engage in negotiations according to predefined rules and/or computing models such as machine learning models (historical data) to generate acceptable parameters (Abstract and col. 1, lines 41-54).  Vukich further discloses the instances of agent application 112A and 112B (parties) exchange identification information to identify the parties to a potential agreement (document), wherein the agent application 112A and 112B may receive computing models and rules, then the agent application 112A and 112B may negotiate parameters (terms) for an agreement according to the rules and/or the computing models (col. 9, line 35 – col. 10, line 2 and Figure 5).  Vukich further discloses the rules may include a template defining the required types of parameters for a given type of agreement (document), for example, a loan agreement may have a template requiring certain parameters (terms) and the template may specify associated rules and/or criteria for each parameter in the template, and therefore, the instances of the agent application 112A and 112B may negotiate values for the parameters (terms) according to the rules and/or the computing models (col. 9, line 35 – col. 10, line 2 and Figure 5).  Vukich further discloses to reach agreement, each party to the agreement communicates acceptance to the parameters negotiated, thereby entering an enforceable contract, for example, one party may communicate acceptance of the parameters while the other party may accept all parameters upon determining each parameter satisfies an associated rule specified in the rules, then an agreement contract is generated (col. 10, lines 3-17).  Vukich further discloses after receiving parameter template, generating parameter values for current parameter (for each parameter in parameter template) based on the rules and/or computing model, transmitting generated parameter value(s) for current parameter, receiving acceptance and/or modified value for current parameter, then either accepting or rejecting modified value based on the rules and computing model, storing the accepted parameters and values, and generating transcript (document) of negotiation communications (Figure 6 and col. 10, line 40 – col. 11, line 33).

Boyce discloses generating a document, e.g., a contract, that satisfies constraints of at least one party in a negotiation, wherein information can be obtained from parties seeking to negotiate document sections such as clauses or provisions or terms of a document such as a contract, and a machine learning-based (historical data) technique can be utilized to determine a document that satisfies the constraints of the parties (Abstract).  Boyce further discloses automatic document negotiation can be utilized by any system that attempts to optimize inputs and resources, wherein the system can include agreement negotiation services that other electronic environments that enable a user to negotiate the terms of an agreement or other such interaction.  In other embodiments, by providing a system that automatically balances preferences and resources, wherein the system can more efficiently and quickly form an agreement between parties (paragraph [0024]).  Boyce further discloses negotiating engine obtains preference information 203 from first party and preference information 205 from second party, wherein the information may include setting information for a contract or the information can relate to specific document sections such as clauses or provisions or terms of the document (paragraph [0044]).  Boyce further discloses the input preference information is processed to a set of values, for example, ranking component can be utilized to attempt to generate ranking values from the set of values for a plurality of candidate contracts, then negotiation engine can use the ranking values to optimize an optimization function to determine document selection scores for the plurality of candidate contracts, where a document selection score measures the degree to which a candidate contract satisfies the preference information associated with a particular party (paragraph [0129]).  

Redniss discloses an automated system for enabling parties to communicate, negotiate an identified set of term of a potential agreement/contract (paragraph [0002]).  Redniss further discloses the library (historical data) contains numerous terms, clauses, forms, contracts  and agreements for a plurality of situations, and there are some language or content of some clauses or terms may be designated as non-changeable (non-negotiable) by either users or parties (paragraphs [0040]-[0041]).  Redniss further discloses a user can fill in any text in a document/contract for collaboration in a window, wherein any text can be a term, clause or section, and the process is continued until the term, clause or section in the document is completed (paragraph [0072]).  Redniss further discloses displaying negotiable terms, which are changeable and non-negotiable terms, which are not changeable (paragraphs [0075]-[0077]).

The primary reason for the allowance of the claims in this case, is the inclusion of the specific details “apply the plurality of rules governing the terms of the document to the first plurality of triples and the second plurality of triples to generate the a knowledge graph and determine whether the first set of terms is compatible with the second set of terms, wherein the first set of terms is determined to be compatible with the second set of terms in a case where the plurality of rules governing terms of the document is satisfied; generate a reconciled knowledge graph by, in a case where at least one or more first terms of the first set of terms is non-compatible with one or more second terms of the second set of terms, reconciling at least one of the one or more first terms or the one or more second terms that are non-compatible in the generated knowledge graph until the first set of terms is compatible with the second set of terms; and generate the document based at least on the reconciled knowledge graph”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177